Name: Regulation (EEC) No 771/75 of the Commission of 24 March 1975 amending Regulations (EEC) No 3130/73 and (EEC) No 3197/73 establishing the conditions for the application of the system of tendering for export levies for cereals and for rice respectively
 Type: Regulation
 Subject Matter: EU finance;  plant product;  taxation;  trade policy
 Date Published: nan

 26. 3 . 75 Official Journal of the European Communities No L 77/ 13 REGULATION (EEC) No 771 /75 OF THE COMMISSION of 24 March 1975 amending Regulations (EEC) No 3130/73 and (EEC) No 3197/73 establishing the conditions for the application of the system of tendering for export levies for cereals and for rice respectively THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67/EEC (') of 13 June 1967 on the common organiza ­ tion of the market in cereals , as last amended by Regu ­ lation (EEC) No 85/75 (2 ) ; Having regard to Council Regulation No 359/ 67/EEC (3) of 25 July 1967 on the common organiza ­ tion of the market in rice , as last amended by Regula ­ tion (EEC) No 476/75 (4 ) ; Having regard to Council Regulation (EEC) No 1968 /73 (5 ) of 19 July 1973 laying down general rules to be applied in the event of the cereals market being disturbed , as last amended by Regulation (EEC) No 86/75 (6), and in particular Article 4 thereof ; Having regard to Council Regulation (EEC) No 2737/73 ( 7) of 8 October 1973 laying down general rules to be applied in the event of the rice market being disturbed , as amended by Regulation (EEC) No 477/75 (8 ), and in particular Article 4 thereof ; Whereas Commission Regulation (EEC) No 645/75 (9 ) of 13 March 1975 laying down common detailed rules for the application of the export levies and charges on agricultural products has repealed the Regulations on detailed rules for the application of export levies for cereals and for rice without incorporating certain specific provisions concerning export levies fixed by tender ; whereas it is necessary to incorporate these specific provisions in Commission Regulations (EEC) No 3130/73 ( 10) of 16 November 1973 and (EEC) No 3197/73 (") of 23 November 1973 establishing the conditions for the application of the system of tendering for export levies ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 An Article 8a as follows is inserted in Regulations (EEC) No 3130/73 and (EEC) No 3197/73 : 'Article 8a The provisions of Article 5 (2) of Regulation (EEC) No 645/75 shall not apply where the export levy is fixed by tender for specific destinations .' Article 2 This Regulation shall enter into force on 31 March 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1 975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No 117, 19 . 6 . 1967, p . 2269/67 . ( 2 ) OJ No L 11 , 16 . 1 . 1 975 , p. 1 . ( 3 ) OJ No 174, 31 . 7 . 1967, p . 1 . (4 ) OJ No L 52, 28 . 2 . 1975 , p. 31 . ( 5 ) OJ No L 201 , 21 . 7 . 1973 , p. 10 . ( 6) OJ No L 1 1 , 16 . 1 . 1975 , p. 2 . ( 7) OJ No L 282, 9 . 10 . 1973 , p. 13 . ( 8 ) OJ No L 52, 28 . 2 . 1975, p . 33 . O OJ No L 67, 14 . 3 . 1975, p . 16 . ( 10 ) OJ No L 319 , 20 . 11 . 1973 , p . 10 . (") OJ No L 326 , 27 . 11 . 1973 , p . 10 .